           Case 4:19-cv-03004-YGR Document 14 Filed 08/05/19 Page 1 of 2



     Vinay V. Joshi (Calif. Bar No. 213487)
1    vjoshi@thepatentattorneys.com
2    Anthony S. Kim (Calif. Bar No. 225703)
     akim@thepatentattorneys.com
3    Amin Turocy & Watson LLP
     160 West Santa Clara Street
4    Suite 975
     San Jose CA 95113
5    Telephone: (650) 618-6481
6    Facsimile: (216) 696-8731

7    Counsel for Petitioner
     International Petroleum Products and Additives Company, Inc.
8
                                UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11   INTERNATIONAL PETROLEUM PRODUCTS                   Case No. 3:19-cv-3004-JCS
12   AND ADDITIVES COMPANY, INC.,
                                                        NOTICE OF SERVICE PURSUANT TO
13                        Petitioner,                   HAGUE SERVICE CONVENTION

14          v.

15   BLACK GOLD S.A.R.L.,
16                        Respondent.
17
18
19          Petitioner International Petroleum Products and Additives Company, Inc. (“IPAC”) hereby

20   provides notice that the following documents were served on or about July 31, 2019 upon

21   Respondent Black Gold S.A.R.L., resident in the Principality of Monaco, pursuant to the Hague

22   Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial

23   Matters (“Hague Service Convention”):

24          1)     Petition to Confirm Arbitral Award and Enter Judgment Thereon (Dkt. No. 1), and

25                 French translation thereof;

26
27
28
                                                                     IPAC NOTICE OF SERVICE UNDER HAGUE
                                                                              Case No. 3:19-cv-3004-JCS
           Case 4:19-cv-03004-YGR Document 14 Filed 08/05/19 Page 2 of 2




1           2)     Joshi Declaration in Support of Petition and Motion to Confirm Arbitral Award and
2                  Enter Judgment Thereon (“Joshi Declaration”; Dkt. No. 4), and French translation
3                  thereof;
4           3)     Exhibit 1 to the Joshi Declaration (Dkt. No. 4-1), and French translation thereof;
5           4)     Exhibit 2 to the Joshi Declaration (Dkt. No. 4-2), and French translation thereof;
6           5)     Exhibit 3 to the Joshi Declaration (Dkt. No. 4-3), and French translation thereof; and
7           6)     Summons in a Civil Action (Dkt. No. 13), and French translation thereof.
8           Attached hereto as Exhibit 1 is a true and correct copy of the affidavit of the bailiff of the
9    Court of Appeal of Monaco who effected service, and the documents that were served, consistent
10   with the Hague Service Convention and Monegasque law.
11
12   Dated: August 5, 2019
                                                            /s/ Vinay V. Joshi
13                                                          Vinay V. Joshi
14                                                          vjoshi@thepatentattorneys.com
                                                            Anthony S. Kim
15                                                          akim@thepatentattorneys.com
                                                            Amin Turocy & Watson LLP
16                                                          160 West Santa Clara Street
                                                            Suite 975
17                                                          San Jose CA 95113
18                                                          Telephone: (650) 618-6481
                                                            Facsimile: (216) 696-8731
19
                                                            Attorneys for Petitioner
20                                                          International Petroleum Products and
                                                            Additives Company, Inc.
21
22
23
24
25
26
27
28
                                                        2
                                                                                NOTICE OF SERVICE UNDER HAGUE
                                                                                     Case No. 3:19-cv-3004-JCS
